Citation Nr: 0332004	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
in its previous decision in December 2002, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
low back disability.  The Board thereafter undertook certain 
development with respect to the claim on appeal and the 
results of such development permits the Board to now address 
this issue on the merits.  


FINDING OF FACT

Residuals of a low back injury are related to service.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

The veteran contends that her current low back disability is 
related to a fall that occurred during active service.  

The veteran's DD Form 214 reflects her military occupational 
specialty was that of medical specialist.  It also reflects 
that she received training as a medical specialist and 
corpsman.

Service medical records reflect that in March 1968, the 
veteran sustained a lumbar strain when she slipped and fell 
on a slippery floor.  Examination the following day revealed 
tenderness in the mid-lumbar area with paravertebral spasm, 
and the impression was lumbar strain.  Improvement was noted 
the next day.  In October 1968, it was noted that the veteran 
had a history of a fall incident in the spring of 1968, and 
that she had been complaining of pain since the incident.  
The impression was lumbosacral strain.

A private medical statement from June 1972 indicates that the 
veteran reported a history of a slip and fall on a hospital 
floor during service, at which time she sustained injury to 
her low back.  She claimed to have had continuing low back 
pain since the incident with stiffness, pain, and tenderness 
in the lumbar muscles and numbness in the calf muscles.  
Spasticity was noted in the lumbar muscles.  Examination 
revealed pain and tenderness at L4, L5, and S1 areas with 
narrowing of the disc between L4 and L5, and slight curvature 
a L4-5.  Muscle spasms were noted in the lumbar areas and the 
diagnosis was low back syndrome with probable disc 
degeneration.

Department of Veterans Affairs (VA) examination in July 1972 
revealed that the veteran sustained a back injury while in 
nurses training during service in the spring of 1968.  She 
reportedly received physical therapy for about ten days and 
muscle relaxants.  She indicated that there was subsequently 
no alteration of symptomatology, with a burning sensation in 
the low back that was aggravated by lifting or lying on her 
back.  X-rays reportedly taken three months earlier were 
indicated by a physician to reveal degeneration at L4 and L5 
and curvature.  Physical examination revealed no spasm or 
tenderness and X-rays were negative.  The impression was low 
back pain by history with no abnormal physical findings on 
this examination.

Private medical records for the period of April 1974 to May 
2001 reflect that in April 1974, the veteran complained of 
pain in the lower back that was attributed to a fall about 
six years earlier.  The diagnosis was sciatica.  The veteran 
again complained of back pain in January 1978 and in February 
1978, diagnoses included chronic low back pain.  In September 
1978, Dr. H. noted that he had been treating the veteran for 
a knee injury since October 1977, but that she had also been 
continuously complaining of backaches during this time 
period.  He also noted that there was also occasional 
numbness down her legs and spasms, and that while there was 
no evidence of rupture, he considered her condition to be 
chronic in nature and that she would always have difficulty 
arising from this condition.  In May 1979, Dr. H. indicated 
that the veteran again returned with complaints of low back 
pain.  Since the veteran only exhibited mild spasm at the 
time of this evaluation, myelography was postponed.  He 
reiterated that the veteran had a chronic intermittent strain 
and that the possibility of a paracentral disc also needed to 
be considered.

The veteran again complained of low back pain in September 
1979, January 1983, and March 1987.  In March 1987, X-rays 
were interpreted to reveal minimal bulging at L4-5 and L5-S1.  
There are additional entries noting treatment of the 
veteran's back in August and September 1992, August 1993, 
April 1997, December 1998, and April and May 2000.  A May 
2001 private medical statement from L.W., D.O., reflects the 
veteran's history of injuring her low back when she slipped 
and fell on the floor while working as a nurse in the 
military.  L.W., D.O. opined that the veteran had pain and 
loss of motion dating back to her in-service injury.

A private medical report from December 2001 notes the 
veteran's history of back injury in 1967.  The diagnosis 
included osteoarthritis.

A private medical report from January 2002 notes the 
veteran's reported history of chronic low back pain following 
a fall in 1967, and that several magnetic resonance imaging 
(MRI) scans revealed slight desiccation of the L4-5 disc.  
The diagnoses included chronic low back pain.  

In a written statement, received in May 2002, the veteran's 
spouse indicated that he had known the veteran since 1988, 
and that in the years that he had known her, he could confirm 
several episodes of severe back pain and spasms.  A May 2002 
statement from a 10 year friend and neighbor reflects her 
belief that the veteran was continually hampered by back 
discomfort.  

VA medical examination in April 2003 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with the examination and noted that the veteran reported 
injuring her back in a slip and fall accident while carrying 
out her duties as a clinical specialist at an Army hospital.  
She thereafter continued to have problems with her low back 
both before and after her discharge from service.  The 
examiner noted that service medical records confirmed that 
the veteran was evaluated for back pain in March 1968.  He 
also noted additional treatment in October 1968.  Physical 
examination revealed limitation of motion with pain and 
exquisite tenderness on palpation of the lumbosacral spine 
all over in the paraspinous muscles.  X-rays were interpreted 
to reveal degenerative changes with anterior osteophyte 
spurring at multiple levels and degenerative facet 
hypertrophy and sclerotic changes at L4 and L5.  The overall 
impression was chronic lumbosacral strain with limitation of 
function because of moderate to severe pain, with 
degenerative joint disease (DJD).  The examiner opined that 
the veteran did have evidence of back injury while in 
service, and that it was his medical opinion that her present 
back conditions could be related to her injury while in 
service.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of residuals of low back 
injury, to include chronic lumbosacral strain with DJD.  
However, the evidence must further link such disability to 
service.

In this regard, while the record previously did not reflect 
medical opinions linking any current low back disorder to 
service, the record now contains a medical opinion that, when 
examined together with other evidence of record, is 
sufficient to provide a nexus of relevant disability to 
service.

More specifically, the April 2003 VA examiner reviewed the 
entire record in conjunction with the examination of the 
veteran, diagnosed current disabilities of chronic 
lumbosacral strain with DJD, and opined that her present back 
conditions could be related to her injury while in service.  
While the Board is mindful of the fact that the examiner 
stated his opinion in a somewhat equivocal manner, the 
evidence otherwise reflects Dr. H.'s September 1978 opinion 
that the veteran's low back condition was chronic in nature 
and that she would always have difficulties arising from the 
condition, and L.W., D.O.'s May 2001 opinion that the veteran 
had low back pain and loss of motion dating back to her in-
service injury.  In addition, the evidence clearly reflects 
continuing treatment and complaints relating to the low back 
since the veteran's discharge from active service, and there 
is no medical opinion evidence of record that opines that 
current back disability is not related to service or is 
attributable to post-service events.  Moreover, while the 
veteran's background as a nurse may not permit her to render 
a medical opinion as to the likelihood of a nexus between 
current low back disability and service, the Board finds that 
her training would enhance her ability to compare her current 
low back symptoms to those she experienced in and after 
service.

Accordingly, based on all of the foregoing and giving the 
veteran the benefit of the doubt, the Board finds that 
residuals of low back injury have been related by competent 
evidence to active service, and that service connection for 
such disability is therefore warranted.


ORDER

Service connection for residuals of a low back injury is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

